IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1512
                             Filed October 21, 2020


XAVIER GARRETT DEY WYNN,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Coleman J. McAllister,

Judge.



      Xavier Garrett Dey Wynn appeals the district court’s denial of his motion to

amend his postconviction relief application. AFFIRMED.




      Lori L. Nelson of The Sayer Law Group, P.C., Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee State.




      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

       Xavier Garrett Dey Wynn appeals the district court’s denial of his application

for postconviction relief (PCR). Wynn claims the district court abused its discretion

by denying his motion to amend his PCR application to include a challenge to his

jury venire. Because the district court did not abuse its discretion in determining

this amendment would substantially change the issues, we affirm.

I. BACKGROUND FACTS AND PROCEEDINGS

       In 2016, Wynn was found guilty of third-degree sexual abuse, assault

causing bodily injury, and third-degree criminal mischief following a jury trial. Wynn

appealed, and we affirmed the conviction. State v. Wynn, No. 16-2150, 2018 WL
769272, at *1 (Iowa Ct. App. Feb. 7, 2018).

       In October 2018, Wynn filed a PCR application. After the court appointed

counsel, his application was amended twice—once in December 2018 and again

in January 2019. In his second amended application, Wynn asserted multiple

claims of ineffective assistance by his counsel.

       At the beginning of the July 22, 2019 PCR trial, counsel stated, “When Mr.

Wynn and I spoke on the phone just prior to going on the record today, he advised

me that he would like to present one additional issue that is not in the second

amended [application].”     Wynn testified concerning his complaints about trial

counsel’s performance in relation to the issues raised in his amended applications.

Wynn then asserted there were no persons of color on the jury and stated, “I feel

like I didn’t have a diverse jury of my peers.”

       The State objected to Wynn’s belated challenge to the makeup of the jury.

The State noted the parties had taken trial counsel’s deposition and agreed that it
                                         3


would be submitted as trial counsel’s testimony. Because the deposition was

taken before the jury claim was raised, the State did not question trial counsel

about whether there were grounds to object to the makeup of the jury. In addition,

the State noted Wynn’s trial took place in 2016, before our supreme court clarified

the fair-cross section requirement in State v. Plain. 898 N.W.2d 801, 821–27 (Iowa

2017) (holding parties challenging representativeness of jury pools under fair-

cross section requirement of Sixth Amendment may base their challenges on

multiple analytical models).

      In its written ruling, the district court denied Wynn’s request to amend:

      The court agrees that the late amendment would prejudice the State.
      Accordingly, the oral amendment to amend the petition to add a claim
      based on a challenge to the racial composition of the jury pool that
      heard the underlying criminal case is denied. However, the court
      makes no findings and reaches no legal conclusions as to the
      applicant’s ability to raise his claim related to the jury composition in
      a separate application for postconviction relief as that matter is not
      before the court.

The court concluded Wynn had failed to establish trial counsel was ineffective and

dismissed his application for PCR.

      Wynn appeals, challenging only the court’s denial of his request to amend.

II. STANDARD OF REVIEW

      Our review of the district court’s denial of Wynn’s motion to amend is for an

abuse of discretion. See Struve v. Struve, 930 N.W.2d 368, 375 (Iowa 2019).

“Denial of a motion to amend will only be reversed where a clear abuse of

discretion is shown.” Daniels v. Holtz, 794 N.W.2d 813, 817 (Iowa 2010).
                                           4


III. DISCUSSION

       Wynn claims the State should have anticipated his jury challenge after the

Plain decision. The fundamental problem with this assertion is that the State is not

required to anticipate challenges.      It is an applicant’s case to make and the

applicant’s burden to prove the allegations made. See Rhoades v. State, 848
N.W.2d 22, 28 (Iowa 2014) (noting that to succeed on a claim of ineffective

assistance of counsel, a PCR applicant “must prove by a preponderance of

evidence ‘(1) his trial counsel failed to perform an essential duty, and (2) this failure

resulted in prejudice’” (citation omitted)).

       In addition to the procedures contemplated in Iowa Code chapter 822

governing PCR actions, Iowa Rule of Civil Procedure 1.402(4) expressly permits a

party to

       amend a pleading as a matter of course at any time before a
       responsive pleading is served or, if the pleading is one to which no
       responsive pleading is required and the action has not been placed
       upon the trial calendar, the party may so amend it at any time within
       [twenty] days after it is served. Otherwise, a party may amend a
       pleading only by leave of court or by written consent of the adverse
       party. Leave to amend, including leave to amend to conform to the
       proof, shall be freely given when justice so requires.

Our supreme court has long found that “amendments should be the rule and denial

should be the exception.” Baker v. City of Iowa City, 867 N.W.2d 44, 51 (Iowa

2015); see also Barnes v. State, No. 15-1644, 2017 WL 4317283, at *3–4 (Iowa

Ct. App. Sept. 27, 2017).       Amendments should be granted “so long as the

amendment does not substantially change the issues in the case” or “if the

opposing party is not prejudiced or unfairly surprised” by the substantial change.

Baker, 867 N.W.2d at 51. “District courts have considerable discretion to allow
                                           5


amendments at any point in the litigation,” and appellate courts should “only

reverse the district court’s decision if it has abused that discretion.” Id.

       Wynn sought to amend his application to add an entirely separate and new

claim. No discovery or preparation was done by either party for this claim. While

Wynn testified, he was unable to provide evidence regarding the number of

African-Americans called for jury service the day of his trial or historically.

Obtaining this information would require additional discovery. Wynn’s trial counsel

had also not been deposed on the issue and was not present to testify per the

parties’ agreement. Given these circumstances, the trial court did not clearly

abuse its discretion in denying the amendment. We therefore affirm.

       AFFIRMED.